204 U.S. 42 (1907)
BACHTEL
v.
WILSON, SHERIFF.
MILLER
v.
SAME.
DAVIS
v.
SAME.
VAN HORN
v.
SAME.
Nos. 447, 448, 449 and 450.
Supreme Court of United States.
Argued November 14, 15, 1906.
Decided January 7, 1907.
ERROR TO THE SUPREME COURT OF THE STATE OF OHIO.
Mr. William A. Lynch for plaintiffs in error.[1]
Mr. Charles C. Upham and Mr. John W. Craine for defendant in error.[1]
MR. JUSTICE BREWER delivered the opinion of the court.
The same question controls these cases as the one just decided, and, for the reasons given in the foregoing opinion, they are
Dismissed.
NOTES
[1]  For abstracts of arguments see ante, pp. 37, 38.